In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1792V
                                          UNPUBLISHED


    STEVEN LEWIS,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: March 24, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Bruce William Slane, Law Office of Bruce W. Slane, P.C., White Plains, NY, for
Petitioner.

Mollie Danielle Gorney, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

       On November 20, 2018, Steven Lewis filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered on
October 22, 2016. Petition at 1. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

        On November 13, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for SIRVA. On March 22, 2021, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $41,133.50
(comprised of $40,000.00 for pain and suffering and $1,133.50 for past, unreimbursed

1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
medical expenses). Proffer at 1. In the Proffer, Respondent represented that Petitioner
agrees with the proffered award. Id. Based on the record as a whole, I find that Petitioner
is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $41,133.50 (comprised of $40,000.00 for pain and suffering and
$1,133.50 for past, unreimbursed medical expenses) in the form of a check payable
to Petitioner. This amount represents compensation for all damages that would be
available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

                                                   )
 STEVEN LEWIS,                                     )
                                                   )
                Petitioner,                        )
                                                   )    No. 18-1792V
 v.                                                )    Chief Special Master Corcoran
                                                   )    ECF
 SECRETARY OF HEALTH AND HUMAN                     )
 SERVICES,                                         )
                                                   )
                Respondent.                        )
                                                   )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       On November 9, 2020, respondent filed an Amended Rule 4(c) Report, following a fact

finding by the Chief Special Master regarding symptom onset, where he chose not to defend this

case under the terms of the Vaccine Act for his shoulder injury related to vaccine administration

(“SIRVA”) Table injury, after receipt of a flu vaccine administered on October 22, 2016. On

November 13, 2020, Chief Special Master Corcoran issued a Ruling on Entitlement, finding that

petitioner was entitled to compensation for his SIRVA. Based upon the evidence of record,

respondent proffers that petitioner should be awarded $41,133.50. The award is comprised of

the following: $40,000.00 for pain and suffering and $1,133.50 for past, unreimbursed medical

expenses. This amount represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

 II.    Form of the Award

       The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $41,133.50, in the form of a check payable to petitioner. Petitioner
agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                       Respectfully submitted,

                                                       BRIAN M. BOYNTON
                                                       Acting Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       HEATHER L. PEARLMAN
                                                       Acting Deputy Director
                                                       Torts Branch, Civil Division

                                                       DARRYL R. WISHARD
                                                       Assistant Director
                                                       Torts Branch, Civil Division

                                                       /s/ Mollie D. Gorney
                                                       MOLLIE D. GORNEY
                                                       Trial Attorney
                                                       Torts Branch, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146
                                                       Benjamin Franklin Station
                                                       Washington D.C. 20044-0146
                                                       (202) 616- 4029
                                                       mollie.d.gorney@usdoj.gov

Dated: March 22, 2021